                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     AHMED SHABBER,                                   CASE NO. 18-cv-03494-YGR
                                   7                  Plaintiff,
                                                                                          ORDER DISCHARGING ORDER TO SHOW
                                   8            vs.                                       CAUSE AND DISMISSING CASE PURSUANT
                                                                                          TO STIPULATION
                                   9     SIDDH GROUP LLC, ET AL.,
                                                                                          Re: Dkt. No. 27
                                  10                  Defendants.

                                  11

                                  12   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD,
Northern District of California
 United States District Court




                                  13          Having reviewed and considered the written response to its September 11, 2019 Order to

                                  14   Show Cause (Dkt. No. 27), the Court is satisfied with parties’ joint submission (Dkt. No. 28) and

                                  15   accordingly, DISCHARGES the Order. No further action will be taken with respect to that Order.

                                  16          Additionally, the Court DISMISSES WITH PREJUDICE the above-caption action pursuant to

                                  17   stipulation. (See Dkt. No. 28 at ECF 5-6.)

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: September 19, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  21                                                      UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
